Evans, J.
(dissenting in part). I do not agree that the testimony of the plaintiff as a witness concerning the check should be deemed conclusive of the fact thus testified to. It makes only a jury question. The fact that it is not contradicted does not render it conclusive. The only person who could contradict it is dead. She knew that when she testified. Her credibility is necessarily in issue. The case is not one of destroying a mere presumption by direct evidence, as claimed in the opinion, but it is a case of destroying a written instrument by oral evidence. The writing itself contradicts the oral evidence.